DETAILED ACTION
1. 	This is in response to an amendment filed on May 3rd, 2022. Claims 1-10 are pending and claims 1 and 7 are independent. Independent claim 1 is amended. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	The amendment made to independent claim 1 overcomes the objection set forth in the previous office action. Thus, this particular objection is withdrawn.  
4.	The Terminal Disclaimer filed on May 3rd, 2022 overcomes the non-statutory double patent rejection set forth in the previous office action. Thus, this particular rejection is withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
In the claims:
7.	(Currently Amended) On claim 7, line 1-3, delete the following limitation:

“A server for verifying a file recorded by using a notary service, comprising: a communication part for acquiring or supporting another device to acquire a verification request for the file; and” 
and replace it with the following claim limitation:
“A server for verifying a file recorded by using a notary service, comprising: a memory and a communication circuit for acquiring or supporting another device to acquire a verification request for the file; and” 

Allowable Subject Matter
5.	Claims 1-10 are allowed. 
6.	The following is an examiner’s statements of reasons for allowance: 
Examiner Note: Except for the objection and non-statutory double patenting rejection set forth in the previous office action, claims 1-10 were allowed. The following additional reason for allowance is provided after further search and consideration.
7. 	 The following references/prior arts disclose the general subject matter recited in independent claims 1 and 7. 
A. 	US Publication No. 2015/0324789 A1 to Dvorak Referring now to FIGS. 5 and figure 7 discloses, various embodiments of a cryptocurrency virtual wallet system 30. The secure device (10) has a microprocessor which enables wireless transceiver to receive an unsigned transaction to transfer requested amount of cryptocurrency. The microprocessor verifies authenticity of transaction with destination address and requested amount and upon verification generates a partially signed transaction. The microprocessor enables wireless transceiver to transmit partially signed transaction to the server (50) to sign partially signed transaction and broadcast a multi-signed transaction to a cryptocurrency network (38). The secure device which is provided facilitates transfer of cryptocurrency when a user is shopping at a physical or virtual store. The cryptocurrency virtual wallet system and method use biometric authentication technology such that in the event of loss or theft of the secure device, unauthorized access is prevented. The transactions that are computationally impractical to reverse to protect sellers and buyers from fraud are facilitated. The ability of the secure device to both scan and display quick response (QR) codes is an optional feature that greatly increases the utility and ease of use of the system.

B.	US Patent No. 8510566 B1 to Oprea discloses a computer system to authenticate documents periodically appending a hash representing a document to a data structure, the data structure configured to store one or more hashes and creating a commitment for the data structure at pre-established intervals by creating a digest of the one or more hashes of the of the data structure, wherein the size of the commitment is constant regardless of the number of hashes in the data structure. A method, system, and computer product for verifying the existence of a document comprising postulating a state of existence of the document, obtaining, from a server, a proof of existence of the document at a time T, obtaining, from a trusted medium, a commitment for time T, and testing the postulate by determining whether there is a pre-established correspondence between the proof obtained from the server and the commitment obtained from the trusted medium, wherein a successful determination establishes the postulate is true and wherein a negative comparison establishes the postulate is false.

C.	Japanese application Patent No. 2014042214 to Shinichi discloses a data certification system comprises: an original certification information generation unit which generates original certification information for certifying non-alteration of an original file and original verification information for certifying the validity of the original certification information; a hash value calculation unit which calculates an original certification information hash value which is a hash value of the original certification information and an original verification information hash value which is a hash value of the original verification information; a route hash value calculation unit which calculates a route hash value between a plurality of the original certification information hash values and the original verification information hash value; a route hash value certification information generation unit which generates route hash value certification information for certifying the non-alteration of the route hash values and route hash value verification information for certifying the validity of the route hash value certification information; and an extension unit which extends the expiration dates of the route hash value certification information and the route hash value verification information. [This prior art is provided or cited in the IDS]

D. 	International Publication No. KR 20120116898 to Alexandre discloses an electronic system (1) comprises a trusted processor (2), a trusted cache memory (3) and a mass storage memory (4). The data are stored in the mass storage memory (4), where the memories are divided into blocks, each block is identified by an address and the data are addressed via a verification tree. The verification tree is a tree structure comprising nodes where descendent nodes are attached to a root node and each node stores the address of the block containing each of its child nodes and a digest value of each block. A method for the verification of the data of such an electronic system comprises access to searched data at the same time reporting the corruption of data if a calculated digest is different from the current digest value. [This prior art is provided or cited in the IDS]

E. 	Japanese Patent No. 200250408 to Tsuchiya discloses a calculator (15) computes hash value of an objective document and a certificate. A signature processor (17) encrypts the document using secret key and hash value, when the document is signed sequentially by many number of users, and a cumulative signature data is obtained. The signature data combined to the document. A verification unit (22) verifies the document using the signature. [This prior art is provided or cited in the IDS]

F. 	See the other cited prior arts

However, the above prior arts of record including the rest of the cited prior arts including those cited in the IDS, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitation recited in independent claims 1 and 7. For this reason, the specific claim limitations recited in independent claims 1 and 7 taken as whole are found to be allowable.
8.	 The dependent claims which are dependent on the above independent claims 1 and 7 being further limiting to the independent claims, definite and enabled by the specification are also allowed.

9.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/
Primary Examiner, Art Unit 2498